Case 21-10028   Doc 17   Filed 04/22/21 Entered 04/22/21 14:45:55   Desc Main
                          Document     Page 1 of 10
Case 21-10028   Doc 17   Filed 04/22/21 Entered 04/22/21 14:45:55   Desc Main
                          Document     Page 2 of 10
Case 21-10028   Doc 17   Filed 04/22/21 Entered 04/22/21 14:45:55   Desc Main
                          Document     Page 3 of 10
Case 21-10028   Doc 17   Filed 04/22/21 Entered 04/22/21 14:45:55   Desc Main
                          Document     Page 4 of 10
Case 21-10028   Doc 17   Filed 04/22/21 Entered 04/22/21 14:45:55   Desc Main
                          Document     Page 5 of 10
Case 21-10028   Doc 17   Filed 04/22/21 Entered 04/22/21 14:45:55   Desc Main
                          Document     Page 6 of 10
Case 21-10028   Doc 17   Filed 04/22/21 Entered 04/22/21 14:45:55   Desc Main
                          Document     Page 7 of 10
Case 21-10028   Doc 17   Filed 04/22/21 Entered 04/22/21 14:45:55   Desc Main
                          Document     Page 8 of 10
Case 21-10028   Doc 17   Filed 04/22/21 Entered 04/22/21 14:45:55   Desc Main
                          Document     Page 9 of 10
Case 21-10028   Doc 17   Filed 04/22/21 Entered 04/22/21 14:45:55   Desc Main
                         Document      Page 10 of 10
